Case 1:20-cv-04809-TCB Document 59-2 Filed 12/05/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. Lin Wood, Jr.,
Plaintiff, CIVIL ACTION FILE NO.
Vv. 20-cv-04651-SDG

_ Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

Defendants.

 

 

AFFIDAVIT OF ANGELA THOMAS

Personally appeared before me, the undersigned subscribing officer, duly
authorized to administer oaths, ANGELA THOMAS who being duly swom,
deposed and stated as follows:

1. My name is ANGELA THOMAS. IJ am over 18 years of age, a citizen
of the State of Georgia, suffer from no legal disabilities, and am otherwise
competent to testify to the matters contained herein. I have personal knowledge of
the facts here, and if called as a witness, can testify completely thereto.

2. I am a resident of and registered elector in Fulton County, Georgia.
Case 1:20-cv-04809-TCB Document 59-2 Filed 12/05/20 Page 2 of 4

3. | OnNovember 15, 2020, I was present as an observer credentialed by
the Democratic Party of Georgia to observe the statewide hand recount of ballots
cast in the 2020 Presidential Election in Fulton County, Georgia (the “Recount’).

4. [arrived at the Georgia World Congress Center, where the Recount
was held, at approximately 6:30 a.m.

5. On arrival, I had no problems accessing the space where the Recount
was happening. There was a sign that said “Monitors” when I walked in, and I
went directly to it. I sat for an hour or so before counting began, around 7:30 a.m.

6. I did not observe anyone claiming that the Recount had “just finished”
or was otherwise complete, until after 9 a.m., when we were told that each party
(Democratic and Republican) had to reduce number on the floor to 17, and myself
and several others prepared to leave.

7. | While I was observing the Recount, there were approximately 40
other credentialed observers present, with about 20 representing the Democratic
Party of Georgia, and at least 20 I understood to be representing the Georgia
Republican Party.

8.  Atno time did I see or hear of a credentialed observer being denied

access to the Recount.
Case 1:20-cv-04809-TCB Document 59-2 Filed 12/05/20 Page 3 of 4

|
9. While observing, I had access to view each of the two-person audit

teams from about six feet away. From this distance, I could hear the auditors
|

|
announce and discuss the votes they counted on each ballot. I could see into what

designated stack a given audit team placed each ballot.

 
  
 
   

10. Based on my personal observation, there were no inaccuracies,
improprieties, inconsistencies, or other problems during the Recount. The audit
|
teams I observed all appeared to be counting correctly. |
11. LTreviewed the Affidavit of Amanda Coleman stating that she sa
people walking around and that there were no observers at the tables where
counting was happening. However, observers were not assigned to specific tables
and that was not our role. We were instructed to roam and observe the activities at
multiple tables.
12. Ireviewed the Affidavit of Maria Diedrich, stating that tables were
left unattended. I did not observe any tables left unattended, but I did hear an
announcement that at least one person must remain at each counting labile at al
times.
13. Around 9 a.m., after approximately 1.5 hours of observation, I left the

Recount because the county elections officials announced that they were limiting

 
Case 1:20-cv-04809-TCB Document 59-2 Filed 12/05/20 Page 4 of 4

the number of observers on the floor to 17 per party. I would estimate that at least
30 credentialed observers were still there observing the Recount when I left,

14. I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

15. I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.

Executed this 18" day of November 2020,

neeh q Lene: (signed)

Angela Thomas
WUE ayy
A My, :
SY T Ny, Swom to and subscribed to
Sp nein IOS, before me this 18" day of
fa? S
a

aS

"ny,
&%
%
NM
co
ak
“AH
ny

>

Se a
=
=

My
2=
=G
gs

z, November 2020.
2 (faxes wale
otary Public

My commission expires: Mare 72 2024

 

nm
Q
NO
ww

14

%, es
te ig 0; LY ses < &

“uy

Gy
4,
“nny,

mLUNTY OS
- esere yg ii Vv s
“MAR Y PU

“naw

 
